DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim limitation “connecting member” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “member” coupled with functional language “connecting” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Claim limitation “opening and closing member” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “member” coupled with functional language “connecting” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Claim limitation “coupling portion” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “member” coupled with functional language “connecting” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Claim limitation “accommodation portion” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “member” coupled with functional language “connecting” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Claim limitation “packing member” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “member” coupled with functional language “connecting” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0199587 to Matthews et al., hereinafter referred to as Matthews.
In reference to claim 1, Matthews discloses the claimed invention including:
A refrigerator (1) comprising:
a storage compartment (4) having an air outlet (the pathway between said elevated lid perimeter and said bin as described in [0013]) and configured to receive air through the air outlet [0013-0016]; and
a shelf (6) coupled to the storage compartment, the shelf comprising:
a shelf frame (16, see figure 4) which forms a rim of the shelf; and
an air regulator (see figure 4) configured to be manipulated on one side of the shelf frame to adjust an amount of air discharged from the air outlet to the storage compartment, the air regulator including a connecting member (15) configured to be slidable along the rim of the shelf.
In reference to claim 2, Matthews discloses the claimed invention including:
the air discharged from the air outlet is cold air and the air regulator is a cold air regulator which comprises:
a knob (11) coupled to the connecting member (15) and configured to protrude outside of the shelf frame (16) so as to be manipulated, see figure 4; and
an opening and closing member (17) coupled to the connecting member (15) and configured to open and close the air outlet [0048]. 
In reference to claim 3, Matthews discloses the claimed invention including:
the knob (11) is configured to be movable with respect to the shelf frame (16), and the connecting member (15) and the opening and closing member (17) are moved by a distance corresponding to a distance by which the knob is moved [0047].
In reference to claim 4, Matthews discloses the claimed invention including:
the shelf frame (16) comprises a plurality of guide ribs (14) on a rim portion of the shelf frame to guide a movement of the connecting member (15) [0047].
In reference to claim 5, Matthews discloses the claimed invention including:
the connecting member (15) is movable between the plurality of guide ribs (14) and a side wall of the shelf frame (16, see at least figures 3 and 4).
In reference to claim 6, Matthews discloses the claimed invention including:
each of the plurality of guide ribs (14) has a curved shape and is configured to be in contact with the connecting member (15, see figure 4).
In reference to claim 7, Matthews discloses the claimed invention including:
each of the plurality of guide ribs (14)  extends from one surface of the shelf frame (16) in a direction (vertical) perpendicular to a moving direction (horizontal) of the connecting member (15).
In reference to claim 9, Matthews discloses the claimed invention including:
the shelf frame comprises an accommodation portion (20) on a side of the shelf frame (see figure 2) corresponding to the air outlet (passageway [0048]) and configured to allow the opening and closing member to be movably accommodated therein [0050] (camming surface 20 may also include guide portions to ensure that control tab 17 engages consistently and is constrained to act on the camming surface by reducing the potential for miss-alignment). 
In reference to claim 15, Matthews discloses the claimed invention including:
the shelf frame comprises:
a first frame (16, as illustrated in figure 4) which is a lower portion of the shelf frame; and
a second frame (illustrated but not labeled in figure 3) coupled to an upper portion of the first frame, the air regulator (11) is accommodated in a space between the first frame and the second frame, and is configured to be movable with respect to the shelf frame.
Note that figure 3 clearly illustrates a frame of the shelf covering the top of (11), see below.

    PNG
    media_image1.png
    121
    320
    media_image1.png
    Greyscale



In reference to claim 16, Matthews discloses the claimed invention including:
A refrigerator (1) comprising:
a storage compartment (4) having an air outlet (the pathway between said elevated lid perimeter and said bin as described in [0013]) and configured to receive air through the air outlet [0013-0016]; and
a shelf (6) coupled to the storage compartment, the shelf comprising:
a shelf frame (16) which forms a rim of the shelf and which includes an opening (18) to communicate with the air outlet in the storage compartment (note that the opening 18 allows the lid to be opened and closed and is therefore considered to communicate with the opening albeit indirectly); and
an air regulator (as illustrated in figure 4) comprising a knob (11) movably coupled to the shelf, the air regulator being configured to open and close the air outlet (pathway) by sliding with respect to the shelf frame based on a movement of the knob [0047].
In reference to claim 17, Matthews discloses the claimed invention including:
the air regulator (15)  comprises an opening and closing member (17) on a side of the shelf frame including the opening (18), to open and close the air outlet; and
a connecting member (15) coupled to the knob (11) and the opening and closing member (17), the connecting member and the opening and closing member are configured to be moved based on a moving distance of the knob [0047].
In reference to claim 18, Matthews discloses the claimed invention including:
the shelf frame (16) comprises a plurality of guide ribs (14) extending from one side wall of the shelf frame to allow the connecting member (15) to be moved along the one side wall of the shelf frame.

Claims 1, 2, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0248916 to Kim et al., hereinafter referred to as Kim.
In reference to claim 1, Kim discloses the claimed invention including:
A refrigerator (10) comprising:
a storage compartment (20) having an air outlet (123) and configured to receive air through the air outlet, see figure 5 [0065]; and
a shelf (120) coupled to the storage compartment (20), the shelf comprising:
a shelf frame (121) which forms a rim of the shelf; and
an air regulator (see figure 9 including 110, 123, 136, etc.) configured to be manipulated on one side (front side) of the shelf frame to adjust an amount of air discharged from the air outlet (123) to the storage compartment (20), the air regulator including a connecting member (133) configured to be slidable along the rim of the shelf.
In reference to claim 2, Kim discloses the claimed invention including:
the air discharged from the air outlet (123) is cold air and the air regulator is a cold air regulator which comprises:
a knob (131) coupled to the connecting member (133) and configured to protrude outside of the shelf frame (121) so as to be manipulated;and
an opening and closing member (110 and 135 collectively comprise the opening and closing member) coupled to the connecting member (133) and configured to open and close the air outlet (123). 
In reference to claim 23, Kim discloses the claimed invention including:
the opening and closing member comprises a body (110) having an air inlet (12) configured to communicate with the air outlet (123) so as to pass the cold air [0060].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews in view of Kim.
In reference to claim 8, Matthews and Kim discloses the claimed invention.
Matthews fails to disclose the opening and closing member comprises a coupling portion coupled to the connecting member, and the connecting member includes an insertion hole into which the coupling portion is configured to be inserted.
However, Kim teaches that in the art of air flow adjustment members  for refrigerated compartments (20) that it is a known method to provide the air flow adjustment member such that the air flow adjusting member includes an opening and closing member (136) comprises a coupling portion (133b) coupled to the connecting member (135), and the connecting member (135) includes an insertion hole (137) into which the coupling portion (133b) is configured to be inserted, see figure 9. This is strong evidence that modifying  as claimed would produce predictable result (e.g. connect a two piece member). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Matthews by Kim such that the opening and closing member comprises a coupling portion coupled to the connecting member, and the connecting member includes an insertion hole into which the coupling portion is configured to be inserted since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of allowing the connecting member to be made of several separable members. 
In reference to claim 10, Matthews and Kim discloses the claimed invention.
Matthews fails to disclose the opening and closing member comprises a body having an air inlet configured to communicate with the air outlet so as to pass cold air.
Kim discloses that in the art of air flow adjustment members for refrigerated compartments (20) that it is a known method to provide an opening and closing member (136) comprises a body (110) having an air inlet (112) configured to communicate with the air outlet (123) so as to pass cold air. This is strong evidence that modifying  as claimed would produce predictable result (e.g. guide cold air to the refrigerated storage [0059]). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Matthews by Kim such that the opening and closing member comprises a body having an air inlet configured to communicate with the air outlet so as to pass cold air, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of regulating cool air to the refrigerated compartment.

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Matthews in view of US 2019/0017741 to Staud et al., hereinafter referred to as Staud.
In reference to claim 13, Matthews and Staud discloses the claimed invention.
Matthews fails to disclose the connecting member is formed of a poly oxy methylene (POM).
Staud teaches that in the art of refrigerators, polyoxymethylene is a material known to be suitable for the intended purposes of sliding elements [0045]. Here Staud teaches that this material provides a low coefficient of friction. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Matthews by Staud such that the connecting member is formed of a poly oxy methylene since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination, see MPEP 2144.07.

Claims 14, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews in view of US 2018/0274841 to Cizik et al., hereinafter referred to as Cizik.
In reference to claim 14, Matthews and Cizik discloses the claimed invention.
Matthews discloses the air regulator (11/15, etc.)  is coupled to an outside of a rim of the shelf and configured to be movable with respect to the shelf frame, see figure 3.
Matthews fails to disclose the shelf further comprises a glass coupled to the shelf frame to support an object. 
Cizik teaches that in the art of refrigerator shelves, that it is a known method to provide the shelf such that the shelf comprises a glass (58) coupled to the shelf frame (70) to support an object. This is strong evidence that modifying Matthews as claimed would produce predictable result (e.g. allow a user to see through the shelf into the contents of the drawer [0030]). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Matthews by Cizik such that the shelf further comprises a glass coupled to the shelf frame to support an object, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of allowing a user to see through the shelf into the contents of the drawer without having to open up the drawer.
In reference to claim 19, Matthews and Cizik discloses the claimed invention.
Matthews discloses a refrigerator (1) comprising:
a storage compartment (4) having an air outlet (the pathway between said elevated lid perimeter and said bin as described in [0013]) and configured to receive air through the air outlet [0013-0016]; 
a shelf frame (16) coupled to the storage compartment; and
an air regulator (see figure 4)  coupled to be slidable inside the shelf frame to adjust an amount of air discharged from the air outlet, the air regulator provided outside the rim of the shelf, see figure 3.
Matthews fails to disclose a glass having a rim coupled to the shelf frame.
Cizik teaches that in the art of refrigerators, that it is a known method to provide the refrigerator shelf with a glass (58) having a rim coupled to the shelf frame (70). This is strong evidence that modifying Matthews as claimed would produce predictable result (e.g. allow a user to see through the shelf into the contents of the drawer [0030]). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Matthews by Cizik such that the shelf further comprises a glass coupled to the shelf frame to support an object, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of allowing a user to see through the shelf into the contents of the drawer without having to open up the drawer.
In reference to claim 20, Matthews and Cizik discloses the claimed invention.
Matthews discloses the shelf frame (16) comprises a plurality of guide ribs (14) formed in a curved shape to guide a movement of the air regulator, see figure 4.
In reference to claim 21, Matthews and Cizik discloses the claimed invention.
Matthews discloses the shelf frame (16) , the air regulator (15) and the glass form a shelf (as modified by Cizik), the shelf frame (16) defines a perimeter of the shelf, see figure 4, and
the air regulator (15)  is configured to be slidable inside the shelf frame (16) along the perimeter of the shelf, see figure 3.

Allowable Subject Matter
Claims 11, 12, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/            Primary Examiner, Art Unit 3763